Callahan, J.,
dissenting in part. I respectfully dissent from part I of the majority opinion. “The trial court has wide discretion in conducting the examination of jurors. [Citations omitted.] Unless this discretion has been clearly abused or harmful prejudice appears to have been caused thereby, the court’s supervision of the voir dire will be upheld.” Robinson v. *178Faulkner, 163 Conn. 365, 374, 306 A.2d 857 (1972); State v. Bowen, 167 Conn. 526, 530, 356 A.2d 162 (1975); State v. Van Valkenburg, 160 Conn. 171, 173, 276 A.2d 888 (1970). I do not believe the trial court clearly abused its wide discretion when it sustained the plaintiffs’ objections to the questions of defendant’s counsel during voir dire, the exclusion of which the majority finds to be error. I agree with part II of the majority opinion and would affirm the judgment.